Title: From John Adams to Samuel Freeman, 27 April 1777
From: Adams, John
To: Freeman, Samuel


     
      sir
      Philadelphia Ap. 27. 1777
     
     Your Favour of 25 March I duely received. The Plan of riding you mention, between Boston and Falmouth, appears to me, reasonable enough, but the Committee will not incline to take upon themselves, Regulations of that kind of which they cannot be so good Judges, at this Distance as the Post Masters who are nearer. My Advice would be for Mr. Hastings, Mr. Libby and yourself, to confer upon this subject with each other, in Person or by Letter and, any Representation of this Matter to the Post Master General, Mr. Bache, in which you three can agree will no doubt be readily adopted.
     Mr. Hastings’s Memorial has been considered, and the Post Master General has been impowered to make an Addition to his Allowance, not exceeding two hundred Dollars a year which I hope will do him Justice.
     I wish it was in my Power to send you, the Constitutions of the several States, but it is not. They are not to be had here. I wish you Success, equal to your Desires, in establishing an happy Form of Government. But the Rage of Speculation and the Flames of Passion have Spread so far, in our State, that I am not without my Fears that you will be too much divided in sentiment to erect a very vigorous Government. Our State abounds with ambitious Men, in such Numbers, and with avaritious ones, who are still worse, and with others in whom both Passions unite, in a great degree, who are the most dangerous of all, that I fear our Government, will be turbulent, our Laws unstable, and consequently our Exertions too languid.
     Time however, may correct Extravagances, and make our Posterity happy, but I much fear that our Happiness of the present Age must consist chiefly, in the Contemplation of theirs.
     You and I however, I hope shall have the Consolation of reflecting that We have done our Utmost, upon the purest Principles of Philanthropy, to promote the Happiness of the present as well as future ages.
     I find it difficult to get an opportunity of sending the Journals of Congress, such of them as are printed. But will embrace the first I can see.
     I hope that our State, will compleat its Complement of Men, to a single soldier. This Campaign, will be the most interesting, and I have Strong Hopes, will be the last that will be attended with much Hazard or Difficulty. At least the stronger We are this Year, the more likely it will be to put a Period to the War. I am, sir, with much Respect, your most obedient sert
     
      John Adams
     
    